COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:           Xochytl Diane Greer v. Wesley Michael Melcher
Appellate case number:         01-19-00287-CV
Trial court case number:       2017-41808
Trial court:                   245th District Court of Harris County

        Appellant, Xochytl Diane Greer, has filed a notice of appeal of the trial court’s Reformed
Order Adjudicating Parentage and Suit Affecting Parent-Child Relationship signed on March 13,
2019 and the trial court’s Order on Post Judgment Motions signed on August 5, 2019. See TEX.
R. APP. P. 25.1, 26.1. The appellate record was due in this Court on July 10, 2019. See TEX. R.
APP. P. 35.1. A clerk’s record was filed on April 26, 2019. However, a reporter’s record has not
been filed.
       On November 21, 2019, we ordered appellant to provide written evidence that she has paid,
or made arrangements to pay, for the preparation of the reporter’s record no later than 30 days
from the date of our order. See TEX. R. APP. P. 4.1, 35.3(b)(3). We notified appellant that unless
she timely and adequately responded, the Court may require her to file a brief and may consider
and decide those issues or points that do not require a reporter’s record for a decision. See TEX.
R. APP. P. 37.3.
        On December 20, 2019, appellant filed a response to our November 21, 2019 order, stating
that she had made a request to the court reporter “at the beginning of [December]” for a cost
estimate for the reporter’s record, which she has not yet been provided. Thus, “payment cannot
be made to the [court] reporter through no fault of [a]ppellant.” We construe appellant’s response
as a motion to extend the deadline to respond to our November 21, 2019 order. We grant the
motion.
        We order appellant, no later than 30 days from the date of this order, to provide written
evidence that she has paid, or made arrangement to pay, for the preparation of the reporter’s record.
See TEX. R. APP. P. 4.1, 35.3(b)(3). Unless she timely and adequately responds, this Court may
require appellant to file a brief and can consider and decide those issues or points that do not
require a reporter’s record for a decision. See TEX. R. APP. P. 37.3.
       To the extent necessary, we direct the court reporter, Rachel Dutton, to provide appellant
with a cost estimate for the reporter’s record so that a reporter’s record may be obtained by
appellant.
       It is so ORDERED.
Judge’s signature: __/s/ Julie Countiss_______
                     Acting individually      Acting for the Court

Date: _December 31, 2019______




                                             2